Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first- inventor-to-file provisions of the AIA .
DETAILED CORRESPONDENCE
Priority
This application is a national stage of PCT/US18/65963, filed 12/17/2018, claiming priority to U.S. Provisional Application Ser. Nos. 62/615,236, filed 1/9/2018, and 62/599,322, filed 12/15/2017.
Election/Restrictions
Claims 1-16 are pending in the application. Applicant's election without traverse of Group I, claims 1-7, in the reply filed on 12/23/2021 is acknowledged.
Applicants’ election of the species depicted below is also acknowledged.

    PNG
    media_image1.png
    287
    212
    media_image1.png
    Greyscale

Claims 1-7 are allowable. The restriction requirement between Groups I and IV, as set forth in the Office action mailed on 7/29/2021, has been reconsidered in view of the allowability of claims to the elected invention, pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim – namely claim 16.
In view of the above noted withdrawal of the restriction requirement, Applicans are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. §121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. §112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. §112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claim 16 is rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. This claim, reciting “a method of inhibitors…” does not make sense as written. It is not possible to determine for certain what Applicants intend the claim to encompass.
	
	Conclusion
Claims 1-7 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Heidi Reese, whose telephone number is (571) 270-5277.  The examiner can normally be reached on M - F, 10 AM - 6 PM Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf, can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HEIDI REESE/Primary Examiner 
Art Unit 1622